Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00597-CR

                                          Richard LARES,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CR-10110
                       Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 17, 2021

DISMISSED FOR LACK OF JURISDICTION

           On November 27, 2020, appellant Richard Lares filed a pro se notice of appeal stating he

was appealing “a Final Judgment of Conviction with a[n] ‘Amended’ stamp” on it that was signed

on August 11, 2020. See Turner v. State, 529 S.W.3d 157, 158 (Tex. 2017) (deeming pro se

inmates pleading as filed at the time the prison authorities duly receive the document to be mailed).

On January 19, 2021, the district clerk filed the clerk’s record, which established that pursuant to

a plea bargain agreement, Lares pled nolo contendere to aggravated sexual assault of a child, and

the trial court signed a judgment of conviction that imposed sentence on August 10, 2009. The
                                                                                     04-20-00597-CR


record also established that on August 13, 2020 and September 8, 2020, the trial court made

corrections to the judgment by signing what are styled “Amended Judgment” and “2nd Amended

Judgment.”

       “A timely notice of appeal is necessary to invoke appellate jurisdiction.” Blanton v. State,

369 S.W.3d 894, 902 (Tex. Crim. App. 2012). In absence of a timely motion for new trial, a

defendant must file a notice of appeal within thirty days after the day sentence is imposed or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2.

       Because it appeared we lacked jurisdiction to consider this appeal, we ordered Lares to file

a response by February 22, 2021 showing cause why this appeal should not be dismissed for lack

of jurisdiction. We cautioned Lares that if he failed to satisfactorily respond within the time

provided, the appeal would be dismissed. See id. R. 42.3(c). On January 25, 2021, Lares’s court

appointed appellate attorney acknowledged this court does not have jurisdiction to consider

Lares’s appeal. We therefore dismiss this appeal for lack of jurisdiction.

                                                  PER CURIAM

Do Not Publish




                                                -2-